Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant amendment/remarks filed on 06/27/2022.   Claims 1-5 are pending, and claim 6 is cancelled

Response to Arguments

     Response to applicant’s argument with respect specification objection is moot as the applicant’s amendment to specification overcomes the objections, therefore, the Specification Objections withdrawn.   
     Response to applicant’s argument with respect drawing objection is moot as the applicant’s amendment to drawing overcomes the objections, therefore, the Specification Drawing Objections withdrawn.   
    Response to applicant’s argument with respect to the rejected claims 1-5 is moot as the applicant’s amendment to claims overcome the rejections, therefore, the Claim Rejections - 35 U.S.C. § 112(b) with respect to claims 1-5 withdrawn.    
Allowable Subject Matter

   Claims 1-5 are allowed.  
Reasons for Allowance

     The following is an examiner’s statement of reason for allowance:        Cited reference WU (WU et al., U.S. Publication No. 20150331099 A1) teaches a method of synchronizing time data at each of the ground transceivers receiving the broadcast message when GPS is not available, by using the transmitted broadcast message as a reference transponder signal to synchronize time data at each of the ground transceivers receiving the transmitted broadcast message that enables to broadcast time data from the time data synchronized subset of ground transceivers to other aircraft for pseudo-satellite navigation by the other aircraft, and to enable synchronization of universal access transceiver equipped aircraft and ground stations for sustaining the message start opportunity protocol based ground-and-air communications (e.g., WU, paragraph [0057]).     However, the reference does not expressly teach the following underlined limitations:      A method for synchronous broadcast of aircrafts, the method comprising: implementing, by an aircraft, an automatic synchronous broadcast based on state change and current task requirements of the aircraft; wherein, before broadcast, a state prediction is carried out, and a predicted result of the state prediction is stored in a list of broadcast queues; a broadcast content contains the list of broadcast queues, a minimum check interval ΔT and a check step size ΔTi of each state; broadcasting, by the aircraft, once there is a new state prediction; a triggering condition of the state prediction and the broadcast is that a prediction time has ended or that a prediction accuracy of any state Si is greater than a threshold Hi of a required prediction accuracy of the current task requirements; wherein errors of the state prediction are checked by the aircraft through time slice polling; wherein, the aircraft comprises the list of broadcast queues and the minimum check interval ΔT; each of the broadcast queue stores predicted values of a state at various moments in a short future; each state corresponds to a check step size ΔTi and a prediction accuracy threshold Hi which is required by the current tasks; contents of each one of the broadcast queues comprises a current value and the predicted values of one state in the short future; performing an automatic adjustment to broadcast parameters: the minimum check interval ΔT, the check step size ΔTi of each state and the prediction accuracy threshold Hi are adjusted automatically by the aircraft based on dynamic environment of adjacent space and the task requirements; the adjacent dynamic environment of the adjacent space contains the current states and short future states of all adjacent aircrafts; the dynamic environment of the adjacent space is obtained by receiving the broadcast of adjacent aircrafts; the aircraft's tasks is assigned by a suer or set by a system, and a task state is changed dynamically over time; and performing, by the aircraft, a synchronous broadcast transmission after the state prediction is finished, as disclosed in independent claim 1.      For these reasons, independent claim 1, 21 is allowed.  Claims 2-5 are depend of independent claim , and are allowed for the same reasons set forth in independent claims1.
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record considered pertinent to applicant's disclosure, see PTO-892 form. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaima Q. Aminzay whose telephone number is 571-272-7874.  The examiner can normally be reached on 9:00 AM -5:00 PM.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        
July 14, 2022